                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

JULIE GORENC, et al.,

                Plaintiffs,

v.                                                      Case No. 18-2403-DDC

JOANN KLAASEN, RN, MN, JD, in her
official capacity as the President of THE KANSAS
STATE BOARD OF NURSING, et al.,

                Defendants.


                                          ORDER

        Defendant JoAnn Klaasen, RN, MN, JD, sued in her official capacity as President

of the Kansas State Board of Nursing, and defendants Adventist Health Mid-America,

Inc., Susan Dahlin, MD, Kathy Gaumer, MD, Laura McMurray, MD, and Lisa Pazdernik,

MD (collectively, “Adventist defendants”) have filed a joint motion (ECF No. 13) to stay

discovery and other Rule 26 activities pending rulings on their respective motions to

dismiss (ECF Nos. 11 and 15).1 Plaintiffs oppose this request. For good cause shown,

the motion is granted.

        It has long been the general policy in the District of Kansas not to stay discovery

even if a dispositive motion is pending.2        But four exceptions to this policy are

recognized. A discovery stay may be appropriate if: (1) the case is likely to be finally

        See ECF No. 18, Adventist defendants’ request to join in defendant Klaasen’s
        1

motion to stay.
        2
         See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).
O:\ORDERS\18-2403-DDC-13.DOCX
concluded via the dispositive motion; (2) the facts sought through discovery would not

affect the resolution of the dispositive motion; (3) discovery on all issues posed by the

complaint would be wasteful and burdensome; or (4) the dispositive motion raises issues

as to a defendant’s immunity from suit.3 The decision whether to stay discovery rests in

the sound discretion of the district court.4 As a practical matter, this calls for a case-by-

case determination.

         The court has reviewed the record, the instant motion, and the pending motions to

dismiss. The court concludes that a brief stay of all pretrial proceedingsCincluding

discovery and the scheduling of deadlinesCis warranted until the court resolves the

pending dispositive motions. In their respective motions to dismiss, defendant Klaasen

has asserted the defense of Eleventh Amendment immunity, and the Adventist defendants

have asserted the defense of qualified immunity. Defendants are generally entitled to

have questions of immunity resolved before being required to engage in discovery and

other pretrial proceedings.5 “One of the purposes of immunity, absolute or qualified, is to

spare a defendant not only unwarranted liability, but unwarranted demands customarily

imposed upon those defending a long drawn out lawsuit.”6 The Supreme Court has made


        3
        Id. (citing Kutilek v. Gannon, 132 F.R.D. 296, 297B98 (D. Kan. 1990)); Siegert v.
Gilley, 500 U.S. 226, 232B33 (1991) (“‘Until this threshold immunity question is
resolved, discovery should not be allowed.’” (quoting Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982) (emphasis in original)).
        4
         Clinton v. Jones, 520 U.S. 681, 706 (1997).
        5
         Siegert, 500 U.S. at 232B33.
        6
         Id. at 232; see also Gallegos v. City and Cty. of Denver, 984 F.2d 358, 361 (10th
O:\ORDERS\18-2403-DDC-13.DOCX
it clear that until the threshold question of immunity is resolved, discovery should not be

allowed.7 Additionally, the motions to dismiss, if granted, would dispose of all claims

against defendant Klaasen and the Adventist defendants.            No party suggests that

resolution of the dispositive motions is dependent on information that would be gained

through discovery. Accordingly, discovery at this point is unnecessary and potentially

wasteful.

        Finally, in light of defendant Janetta Proverbs, MD not having filed any response

to the instant motion to stay, the court infers she agrees a stay is appropriate, particularly

since she has filed a motion for judgment on the pleadings (ECF No. 20) in which she

asserts a qualified immunity defense. Even if this inference is incorrect, the court finds

that it is in the interest of judicial economy to stay this matter until all three pending

dispositive motions are decided. That is, as a practical matter, it would not make much

sense for the parties to proceed with discovery until such time that it’s determined who

will be participating as defendants.

        In consideration of the foregoing, and upon good cause shown,

        IT IS HEREBY ORDERED:

        1.      Defendants’ joint motion to stay (ECF No. 13) is granted.


Cir. 1993) (“A successful claim of qualified immunity allows a public official to avoid
the burdens of discovery and litigation, as well as liability.” (citing Harlow, 457 U.S. at
817B18)).
        7
       Siegert, 500 U.S. at 233 (“The entitlement is an immunity from suit rather than a
mere defense to liability . . . .” (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)
(emphasis in original)).
O:\ORDERS\18-2403-DDC-13.DOCX
        2.      All pretrial proceedings in this case, including discovery and the scheduling

of deadlines, are stayed until further order of the court.

        3.      If the dispositive motions (ECF Nos. 11, 15, and 20) are ultimately denied

in whole or in part, then counsel shall confer and submit a Rule 26(f) planning meeting

report to the undersigned’s chambers within 14 days of all three motions having been

decided. The court will then promptly set a scheduling conference.

        Dated October 26, 2018, at Kansas City, Kansas.


                                             s/James P. O’Hara
                                            James P. O'Hara
                                            U.S. Magistrate Judge




O:\ORDERS\18-2403-DDC-13.DOCX
